Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s argument on Page 7 regarding the rejection of Claim 15 under 35 USC 112(b) has been fully considered. The rejection is withdrawn in view of the amendment.
Applicant’s argument on Pages 8-9 regarding the rejection of Claim 11 under 35 USC 103 over Glazer in view of Gharib and Wicker has been fully considered but is not persuasive and/or moot under new grounds of rejection as below.
While differences between the cited prior art and the instant application are appreciated, they are not embodied in the claims in such a way as to differentiate from the cited prior art.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 21, and those depending therefrom, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 11 and 21, the new limitations of:
1. “identifying at least one voltage trace associated with an anatomical tissue from at least one scan line from the digital representation of anatomical structures in the b-mode image”
2. “comparing the at least one voltage trace to a predetermined voltage trace of nerve”
3. “determining a presence or an absence of a spectral signature of the nerve tissue in the at least one voltage trace based on the comparison”
4. “determining, based on the presence of the spectral signature, the anatomical tissue to be in the nerve tissue,” do not have sufficient written description support in the specification. Hereinafter the aforementioned 4 steps are referred to as steps 1-4.
In at least paragraphs [011] and [0107] of the specification as filed, [011] describes “a method for identifying target anatomy […]. The method may include scanning a patient’s anatomy for the target anatomy, determining a voltage trace of the patient’s anatomy, comparing the voltage trace of the patient’s anatomy to a predetermined voltage trace of the target anatomy, and sending a notification if the voltage trace of the patient’s anatomy matches the predetermined voltage trace of the target anatomy,” [0107] describes: “The device 10 can be configured to determine […] the voltage trace from a scan line in the b-mode image. The voltage trace for certain anatomical parts (e.g., a nerve) may have a unique voltage trace that may be used to detect like anatomical parts within the patient’s anatomy. […] Specifically, the b-mode scans (and associated data, such as a- scan lines, voltage traces, and the like) may be captured by the device 10. The scans and/or data may be compared to the pre-determined b-mode scans (and associated data) of known anatomical features (e.g., nerve) to determine whether the region captured by the b-mode scan from the device 10 contain the target anatomy.” The above disclosure supports the claimed steps 1 and 2.
In at least paragraph [087] of the specification as filed, it describes that “the system may be able to detect the spectral properties of muscle, fat, nerve and bone, including the types of bone. As the anatomy is stimulated by the ultrasound transducer(s), it will emit a specific spectral property that can be detected by the monitoring system. The system may examine scan line images and seek specific parameters of amplitude, shape, and other spectral content in order to differentiate the signals coming from the target anatomy and signals coming from surrounding anatomy. The system will inform the operator that the device is adjacent to or proximate to the specific type of anatomy that is detected by the system. The device can allow a surgeon to identify and avoid certain portions of a patient's anatomy (e.g. nerve) when performing a minimally invasive procedure.” The above disclosure supports the claimed steps 3 and 4. 
However, there is no written description support for the claimed system of performing steps 1-2 to select a nerve tissue based on the voltage trace, then performing steps 3-4 to further identify the spectral feature from the selected nerve tissue resulting from steps 1-2 to further determine whether the selected anatomical tissue that is already identified to be a nerve tissue based on the voltage trace mapping is a nerve tissue.
In other words, the currently amended Claims 11 and 21 appear to set forth a system using the voltage trace to identify a nerve tissue and further using the spectral feature of the identified nerve tissue to reconfirm whether it is a nerve tissue. Proper written description support cannot be identified.
Further regarding Claim 11, the new limitation of “upon a determination that the anatomical tissue associated with the at least one identified voltage trace is the nerve tissue, generating a 2-dimensional image of the nerve tissue on an output display displaying the b-mode image” does not have sufficient written description support in the specification. In at least paragraph [0154] of the specification as filed, it describes that “a 2-D mapping or 3-D visualization (e.g. volumetric image) of nerve tissue may be generated and displayed. However, there is no support that this step of generating a 2-D mapping occurs following “a determination that the anatomical tissue associated with the at least one identified voltage trace is the nerve tissue."
The dependent claims of the above rejected claims are rejected due to their dependency.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “a visual identifier” twice in the claim (Lines 1-2 and Line 3). It is unclear whether applicant intends for “a visual identifier” to be the same limitation twice within the claim. If applicant intends for “a visual identifier” to be two separate entities, it is suggested applicant amend the claim to read “a first visual identifier” and “a second visual identifier.” For purposes of applying prior art, “a visual identifier” is interpreted as two separate entities.
Claim 14 recites the limitation “an indication,” which is previously established in Claim 12. It is unclear whether applicant intends for “an indication” to be the same as the previously established “indication” in Claims 12 and 13. If applicant intends for “an indication” of Claim 14 to be a separate indication, it is suggested applicant amend the claim to read “a second indication.” For purposes of applying prior art, “an indication” is interpreted as a second indication.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin (US 20050101866) in view of Wicker et al. (US 20040240715), Gharib et al. (US 8568317), and Leeman et al. (“Ultrasound Images, Tissue Information and Tissue Characterisation”).
Regarding Claim 11, Goodwin teaches a system for drilling a tunnel within a pedicle, (Abstract  “Representative applications include placement of synthetic or biologic implants, such as bone screws, through vertebral pedicles,” [0046] “system 20,” and [0050] “A handle 80 directs the drill 82 through the lumen to create the pilot hole in the bone.”), the system comprising: 
a) a processor ([0046] “The system 20 includes a computer processing unit (“CPU”) 22”); and 
b) a device, ([0047] “transducer 34”), having a proximal portion, a distal portion, a main body, wherein the main body comprises a longitudinal axis formed between the proximal portion and the distal portion, (Fig. 3, re-produced and annotated by examiner below), and at least one transducer in communication with the processor ([0047] “The transducer includes input and output connections 36 […]. […] The transducer emits signals at a defined bandwidth and frequency which is conveyed to and from the input/output connections 36 to the system 20 via the input port 32.”),
c) wherein the device comprises a second setting, ([0048] “The signals are processed by the CPU to generate signals sent to the monitor 26”), in which the processor is configured to detect between cortical bone and cancellous bone based on at least attenuation or impedance, (Abstract “Devices for use in the placement of the implants include a means for creating a lumen or channel into the bone at the desired site in combination with a probe for providing real time feedback of differences in density of the tissue, typically differences in acoustical impedance between cancellous and cortical bone.”), calculate a drill trajectory within the pedicle, ([0028] “a channel created by channeling a probe through the cortical bone into the cancellous bone within the bone to be immobilized,” [0029] “the bone is a vertebral body and channels are created within the pedicles of adjacent vertebral bodies” and Fig. 1 (“screw trajectory”), re-produced below), wherein the drill trajectory resides only in the cancellous bone, ([0005] “Successful cannulation is achieved when an intra-callous pilot channel is created without a breach of the cortical bone” and [0028] “a channel created by channeling a probe though the cortical bone into the cancellous bone within the bone to be immobilized”). 


    PNG
    media_image1.png
    360
    441
    media_image1.png
    Greyscale

Fig. 3 of Goodwin

    PNG
    media_image2.png
    370
    397
    media_image2.png
    Greyscale

Fig. 1 of Goodwin
However, Goodwin does not explicitly teach wherein the device comprises a first setting in which the processor is configured for detecting nerve tissue within a psoas muscle located between a user and the pedicle, wherein the nerve tissue is detected by: ultrasonically scanning, using the at least one transducer, the psoas muscle to generate a b-mode image of the psoas muscle; identifying image texture and echogenicity information from a digital representation of anatomical structures in the b-mode image;  identifying at least one voltage trace associated with an anatomical tissue from at least one scan line from the digital representation of anatomical structures in the b-mode image; comparing the at least one voltage trace to a predetermined voltage trace of nerve; determining a presence or an absence of a spectral signature of the nerve tissue in the at least one voltage trace based on the comparison;  determining, based on the presence of the spectral signature, the anatomical tissue to be in the nerve tissue; upon a determination that the anatomical tissue associated with the at least one identified voltage trace is the nerve tissue, generating a 2-dimensional image of the nerve tissue on an output display displaying the b-mode image; and generating at least one notification to the user to indicate a proximity of the device to the nerve tissue, wherein the at least one notification includes at least one of a color and an audible alarm indicating that the device is within a predetermined distance of the nerve tissue and a second setting, in which the processor is configured to determine at least one of a recommended length and diameter of a screw or implant to be inserted into the pedicle along the calculated drill trajectory.
In an analogous image-guided implant placement field of endeavor, Wicker teaches wherein the device comprises a second setting, ([0068] “a processor linked to a network for multi-use […] applications.”), in which the processor, ([0069] “the computer system includes a processor”), is configured to determine at least one of a recommended length and diameter of a screw or implant to be inserted into the pedicle along the calculated drill trajectory ([0069] “a processor to receive imaging data and to use the data to calculate the optimum trajectory and depth and diameter of a pedicle screw path within the bony structure, wherein the imaging data includes an image of a bony structure.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Wicker because the combination of modifying the processor provides an automatic and accurate determination of a size, length, and/or diameter for an implant of patient-specific implant placement, as taught by Wicker in [0006] and [0067], with reasonable expectation of success.
However, Goodwin modified by Wicker does not explicitly teach wherein the device comprises a first setting in which the processor is configured for detecting nerve tissue within a psoas muscle located between a user and the pedicle, wherein the nerve tissue is detected by: ultrasonically scanning, using the at least one transducer, the psoas muscle to a b-mode image of the psoas muscle; identifying image texture and echogenicity information from a digital representation of anatomical structures in the b-mode image;  identifying at least one voltage trace associated with an anatomical tissue from at least one scan line from the digital representation of anatomical structures in the b-mode image; comparing the at least one voltage trace to a predetermined voltage trace of nerve; determining a presence or an absence of a spectral signature of the nerve tissue in the at least one voltage trace based on the comparison;  determining, based on the presence of the spectral signature, the anatomical tissue to be in the nerve tissue; upon a determination that the anatomical tissue associated with the at least one identified voltage trace is the nerve tissue, generating a 2-dimensional image of the nerve tissue on an output display displaying the b-mode image; and generating at least one notification to the user to indicate a proximity of the device to the nerve tissue, and wherein the at least one notification includes at least one of a color and an audible alarm indicating that the device is within a predetermined distance of the nerve tissue.
	In an analogous surgical access field of endeavor, Gharib teaches a system, (Column 4 Lines 19-20 “surgical system 10”), 
a) wherein the device comprises a first setting in which the processor is configured for detecting nerve tissue, (Column 15 Line 67 and Column 16 Line 1 “Nerves are distinguished from other tissue based on their shape and/or color on the image” and Column 16 Lines 48-51 “By way of example the present invention may be implemented using any combination of computer programming software, firmware or hardware.”), within a psoas muscle, (Claim 1 “advancing a surgical instrument along a latera, trans-psoas path […] wherein the surgical instrument is equipped with at least one ultrasound transducer for emitting ultrasound signals and further wherein the surgical target site comprises at least one of an intervertebral disc and a vertebral body”), located between a user and the pedicle, (Column 1 Lines 61-67 and Column 2 Line 1 “a surgical system […] comprising […] at least one transducer for transmitting and/or receiving signals for performing ultrasound-based testing during surgery. The testing may include […] pedicle integrity testing associated with the use of pedicle screws”), wherein the nerve tissue is detected by: ultrasonically scanning, using the at least one transducer, (Column 1 Line 64 “at least one transducer”), the psoas muscle to a b-mode image of the psoas muscle (Column 15 Lines 62-67 and Column 16 Lines 1-4 “The signals reflect of tissue boundaries, such as the interface between fat and muscle or muscle and nerves, and are thereafter received and processed to form a viewable image of the tissue relative to the transducer, which is displayed on screen display 46. Nerves are distinguished from other tissue based on their shape and/or color on the image, as illustrated in FIG. 25 (re-produced below). By way of example only, nerves generally appear as round or oval shaped and are generally brighter than the surrounding tissue” and Claim 1 “advancing a surgical instrument along a latera, trans-psoas path […] wherein the surgical instrument is equipped with at least one ultrasound transducer for emitting ultrasound signals and further wherein the surgical target site comprises at least one of an intervertebral disc and a vertebral body”); and
b) generating at least one notification to the user, (Column 13 Lines 46-47 “color display show up as saturated to communicate this fact to the surgeon”), to indicate a proximity of the device to the nerve tissue, wherein the at least one notification includes at least one of a color and an audible alarm indicating that the device is within a predetermined distance of the nerve tissue (Column 13 Lines 37-56 “Insertion and advancement of the access instruments 24-28 should be performed at a rate sufficiently slow to allow the surgical system 10 to provide real-time indication of the presence of nerves that may lie in the path of the tip. To facilitate this, the threshold current Ithresh may be displayed such that it will indicate when the computation is finished and the data is accurate. For example, when the detection information is up to date and the instrument such that it is now ready to be advanced by the surgeon, it is contemplated to have the color display show up as saturated to communicate this fact to the surgeon. During advancement of the instrument, if a channel's color range changes from green to yellow, advancement should proceed more slowly, with careful observation of the detection level. If the channel color stays yellow or turns green after further advancement, it is a possible indication that the instrument tip has passed, and is moving farther away from the nerve. If after further advancement, however, the channel color turns red, then it is a possible indication that the instrument tip has moved closer to a nerve.”).

    PNG
    media_image3.png
    324
    456
    media_image3.png
    Greyscale

Fig. 25 of Gharib
	It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Gharib because the combination provides a way in which a user can determine the proximity of a surgical instrument to tissue and detects the nerve tissue, as taught by Gharib in Column 2 Lines 1-10 which is crucial during surgical procedures in order to eliminate risk of damage to the nerves and surrounding tissue.
However, Goodwin modified by Wicker and Gharib does not explicitly teach identifying image texture and echogenicity information from a digital representation of anatomical structures in the b-mode image;  identifying at least one voltage trace associated with an anatomical tissue from at least one scan line from the digital representation of anatomical structures in the b-mode image; comparing the at least one voltage trace to a predetermined voltage trace of nerve; determining a presence or an absence of a spectral signature of the nerve tissue in the at least one voltage trace based on the comparison;  determining, based on the presence of the spectral signature, the anatomical tissue to be in the nerve tissue; upon a determination that the anatomical tissue associated with the at least one identified voltage trace is the nerve tissue, generating a 2-dimensional image of the nerve tissue on an output display displaying the b-mode image; and generating at least one notification to the user to indicate a proximity of the device to the nerve tissue, wherein the at least one notification includes at least one of a color and an audible alarm indicating that the device is within a predetermined distance of the nerve tissue.
	In an analogous characterization of ultrasound images field of endeavor, Leeman teaches 
b) identifying image texture, (Structure Chacterisation, Paragraph 5 “texture analysis have been applied to RF A-line data, in the hope that these may serendipitously stumble upon some subtle set of features that indicates tissue pathology”), and echogenicity information, (Back-scattering coefficient, Paragraph 1 “it may be a valuable tissue characterization index for “in vivo” investigations.”), from a digital representation of anatomical structures in the b-mode image (Introduction, Paragraph 1 “a conventional B-mode image”); 
c) identifying at least one voltage trace associated with an anatomical tissue from at least one scan line from the digital representation of anatomical structures in the b-mode image (Tissue Characterisation Methods, Paragraph 9 “Measured echo sequences are one-dimensional voltage/time traces”); 
d) comparing the at least one voltage trace to a predetermined voltage trace of nerve (Leeman inherently teaches comparing, in Information from Ultrasound Signals, Tissue characterisation (“Tissue characterisation seeks to extract a quantitative, intrinsic, and typical measure describing the spatial and/or temporal variation of any mixture (known, or unknown!) of tissue properties”) as well as indicating that prior knowledge of the end result of the investigation may improve the quality of the overall procedure (Tissue Characterisation Methods, Paragraph 8); 
e) determining a presence or an absence of a spectral signature of the nerve tissue in the at least one voltage trace based on the comparison (Tissue Characterisation Methods, Paragraph 3 “In practice, this often degenerates into a search for echo signatures”); 
f) determining, based on the presence of the spectral signature, the anatomical tissue to be in the nerve tissue (Leeman inherently teaches determination based on the presence of the spectral signal, in Information from Ultrasound Signals, Tissue characterisation (“Tissue characterisation seeks to extract a quantitative, intrinsic, and typical measure describing the spatial and/or temporal variation of any mixture (known, or unknown!) of tissue properties”) as well as indicating that prior knowledge of the end result of the investigation may improve the quality of determining of the tissue region (Tissue Characterisation Methods, Paragraph 8)); 
g) upon a determination that the anatomical tissue associated with the at least one identified voltage trace is the nerve tissue, (Tissue Characterisation Methods, Paragraph 9 “Measured echo sequences are one-dimensional voltage/time traces”), generating a 2-dimensional image of the nerve tissue on an output display displaying the b-mode image (Information From Ultrasound Signals, Tissue Characterisation “tissue characterisation of pulse-echo image information involves merely a redisplay of pulse-echo image information in a way that is more pathology-specific”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Leeman because the combination provides a safe, low cost, and widely accepted use of information extraction, as taught by Leeman as in Introduction (Paragraph 4), which can be utilized to determine tissue detection and determination, both of which are used by a physician in order to proceed with the medical procedure efficiently.
Regarding Claim 12, the modified system of Goodwin teaches all limitations of Claim 11, as discussed above. Furthermore, Goodwin teaches wherein the processor is further configured to output for display an indication, ([0032] “signaling devices”), of the drill trajectory ([0032] “Devices include […] means for transmitting data to an external monitoring means” and [0045] “This information assists in knowing the integrity of where one is going as well as the location (ex. Cortical to cancellous) one is going to,” interpreted as a drill trajectory).
Regarding Claim 13, the modified system of Goodwin teaches all limitations of Claim 12, as discussed above. Furthermore, Goodwin teaches wherein the indication comprises a visual identifier, ([0032] “Devices include […] means for transmitting data to an external monitoring means […] signaling devices” and [0048] “black area 42”), corresponding to a first boundary, (shown in Fig. 5B, re-produced and annotated by examiner below), between the cortical bone, ([0048] “black area 42”), and cancellous bone, ([0048] “white area 44”), on a first planar area and a visual identifier, ([0048] “white area 44”),  corresponding to a second boundary, (shown in Fig. 5B, re-produced and annotated by examiner below), between the cortical bone and the cancellous bone on a second planar area, wherein both the first planar area and the second planar area are perpendicular to the longitudinal axis ([0034] “a visual graphic image displaying […] with respect to the cortical/cancellous tissue in both the axial and sagittal planes,” which are perpendicular to the longitudinal axis).

    PNG
    media_image4.png
    291
    349
    media_image4.png
    Greyscale

Fig. 5B of Goodwin
	Regarding Claim 14, the modified system of Goodwin teaches all limitations of Claim 13, as discussed above. Furthermore, Goodwin teaches wherein the indication of the drill comprises an indication that a shape formed by the first boundary is alignment with a shape formed by the second boundary ([0019] “provides a means to qualitatively recognize or delineate abnormal regions, to insure that any implant being guided and placed is done so in bone of a normal caliber” and [0048] “provide measurements in real time of the tissue being imaged,” therefore, the boundaries are aligned as they are both processed in real time, at the same time).
	Regarding Claim 15, the modified system of Goodwin teaches all limitations of Claim 11, as discussed above. Furthermore, Goodwin teaches wherein the device further comprises a hollow cannula, ([0028] “a channel”), configured to allow passage of the screw or implant, ([0028] “the implant is a titanium screw or pin”), through the main body along the longitudinal axis ([0028] “the titanium screw or pin which is implanted into a channel created by channeling a probe through the cortical bone within the bone to be immobilized” and Fig. 5B, re-produced above).
Regarding Claim 21, Goodwin teaches a system for drilling a tunnel within a pedicle, (Abstract  “Representative applications include placement of synthetic or biologic implants, such as bone screws, through vertebral pedicles,” [0046] “system 20,” and [0050] “A handle 80 directs the drill 82 through the lumen to create the pilot hole in the bone.”), the system comprising: 
a) a processor ([0046] “The system 20 includes a computer processing unit (“CPU”) 22”); and 
b) a device, ([0047] “transducer 34”), having a proximal portion, a distal portion, a main body, wherein the main body comprises a longitudinal axis formed between the proximal portion and the distal portion, (Fig. 3, re-produced and annotated by examiner above), and at least one transducer in communication with the processor ([0047] “The transducer includes input and output connections 36 […]. […] The transducer emits signals at a defined bandwidth and frequency which is conveyed to and from the input/output connections 36 to the system 20 via the input port 32.”),
c) wherein the device comprises a second setting, ([0048] “The signals are processed by the CPU to generate signals sent to the monitor 26”), in which the processor is configured to detect between cortical bone and cancellous bone based on at least attenuation or impedance, (Abstract “Devices for use in the placement of the implants include a means for creating a lumen or channel into the bone at the desired site in combination with a probe for providing real time feedback of differences in density of the tissue, typically differences in acoustical impedance between cancellous and cortical bone.”), calculate a drill trajectory within the pedicle, ([0028] “a channel created by channeling a probe through the cortical bone into the cancellous bone within the bone to be immobilized,” [0029] “the bone is a vertebral body and channels are created within the pedicles of adjacent vertebral bodies” and Fig. 1 (“screw trajectory”), re-produced above), wherein the drill trajectory resides only in the cancellous bone, ([0005] “Successful cannulation is achieved when an intra-callous pilot channel is created without a breach of the cortical bone” and [0028] “a channel created by channeling a probe though the cortical bone into the cancellous bone within the bone to be immobilized”) and output for display an indication of the drill trajectory ([0032] “Devices include […] means for transmitting data to an external monitoring means” and [0045] “This information assists in knowing the integrity of where one is going as well as the location (ex. Cortical to cancellous) one is going to,” interpreted as a drill trajectory), and wherein the indication comprises a visual identifier, ([0032] “Devices include […] means for transmitting data to an external monitoring means […] signaling devices” and [0048] “black area 42”), corresponding to a first boundary, (shown in Fig. 5B, re-produced and annotated by examiner above), between the cortical bone, ([0048] “black area 42”), and cancellous bone, ([0048] “white area 44”), on a first planar area positioned along the longitudinal axis at a first distance from the transducer, (cortical bone is the outer surface of bone, which forms a protective layer around the internal cavity), and a visual identifier, ([0048] “white area 44”), corresponding to a second boundary, (shown in Fig. 5B, re-produced and annotated by examiner above), between the cortical bone and the cancellous bone on a second planar area positioned along the longitudinal axis at a second distance from the transducer different than the first distance, (cancellous bone is the meshwork of spongy tissue found at the core of bone, thus the second distance will be different than the first distance), wherein both the first planar area and the second planar area are perpendicular to the longitudinal axis ([0034] “a visual graphic image displaying […] with respect to the cortical/cancellous tissue in both the axial and sagittal planes,” which are perpendicular to the longitudinal axis). 
However, Goodwin does not explicitly teach wherein the device comprises a first setting in which the processor is configured for detecting nerve tissue within a psoas muscle located between a user and the pedicle, wherein the nerve tissue is detected by: ultrasonically scanning, using the at least one transducer, the psoas muscle to generate a b-mode image of the psoas muscle; identifying image texture and echogenicity information from a digital representation of anatomical structures in the b-mode image; identifying at least one voltage trace associated with an anatomical tissue from at least one scan line from the digital representation of anatomical structures in the b-mode image; comparing the at least one voltage trace to a predetermined voltage trace of nerve; determining a presence or an absence of a spectral signature of the nerve tissue in the at least one voltage trace based on the comparison;  determining, based on the presence of the spectral signature, the anatomical tissue to be in the nerve tissue; upon a determination that the anatomical tissue associated with the at least one identified voltage trace is the nerve tissue, generating a 2-dimensional image of the nerve tissue on an output display displaying the b-mode image; and generating at least one notification to the user to indicate a proximity of the device to the nerve tissue, wherein the at least one notification includes at least one of a color and an audible alarm indicating that the device is within a predetermined distance of the nerve tissue and a second setting, in which the processor is configured to determine at least one of a recommended length and diameter of a screw or implant to be inserted into the pedicle along the calculated drill trajectory.
In an analogous image-guided implant placement field of endeavor, Wicker teaches wherein the device comprises a second setting, ([0068] “a processor linked to a network for multi-use […] applications.”), in which the processor, ([0069] “the computer system includes a processor”), is configured to determine at least one of a recommended length and diameter of a screw or implant to be inserted into the pedicle along the calculated drill trajectory ([0069] “a processor to receive imaging data and to use the data to calculate the optimum trajectory and depth and diameter of a pedicle screw path within the bony structure, wherein the imaging data includes an image of a bony structure.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Wicker because the combination of modifying the processor provides an automatic and accurate determination of a size, length, and/or diameter for an implant of patient-specific implant placement, as taught by Wicker in [0006] and [0067], with reasonable expectation of success.
However, Goodwin modified by Wicker does not explicitly teach wherein the device comprises a first setting in which the processor is configured for detecting nerve tissue within a psoas muscle located between a user and the pedicle, wherein the nerve tissue is detected by: ultrasonically scanning, using the at least one transducer, the psoas muscle to a b-mode image of the psoas muscle; identifying image texture and echogenicity information from a digital representation of anatomical structures in the b-mode image;  identifying at least one voltage trace associated with an anatomical tissue from at least one scan line from the digital representation of anatomical structures in the b-mode image; comparing the at least one voltage trace to a predetermined voltage trace of nerve; determining a presence or an absence of a spectral signature of the nerve tissue in the at least one voltage trace based on the comparison;  determining, based on the presence of the spectral signature, the anatomical tissue to be in the nerve tissue; upon a determination that the anatomical tissue associated with the at least one identified voltage trace is the nerve tissue, generating a 2-dimensional image of the nerve tissue on an output display displaying the b-mode image; and generating at least one notification to the user to indicate a proximity of the device to the nerve tissue, and wherein the at least one notification includes at least one of a color and an audible alarm indicating that the device is within a predetermined distance of the nerve tissue.
	In an analogous surgical access field of endeavor, Gharib teaches a system, (Column 4 Lines 19-20 “surgical system 10”), 
a) wherein the device comprises a first setting in which the processor is configured for detecting nerve tissue, (Column 15 Line 67 and Column 16 Line 1 “Nerves are distinguished from other tissue based on their shape and/or color on the image” and Column 16 Lines 48-51 “By way of example the present invention may be implemented using any combination of computer programming software, firmware or hardware.”), within a psoas muscle, (Claim 1 “advancing a surgical instrument along a latera, trans-psoas path […] wherein the surgical instrument is equipped with at least one ultrasound transducer for emitting ultrasound signals and further wherein the surgical target site comprises at least one of an intervertebral disc and a vertebral body”), located between a user and the pedicle, (Column 1 Lines 61-67 and Column 2 Line 1 “a surgical system […] comprising […] at least one transducer for transmitting and/or receiving signals for performing ultrasound-based testing during surgery. The testing may include […] pedicle integrity testing associated with the use of pedicle screws”), wherein the nerve tissue is detected by: ultrasonically scanning, using the at least one transducer, (Column 1 Line 64 “at least one transducer”), the psoas muscle to a b-mode image of the psoas muscle (Column 15 Lines 62-67 and Column 16 Lines 1-4 “The signals reflect of tissue boundaries, such as the interface between fat and muscle or muscle and nerves, and are thereafter received and processed to form a viewable image of the tissue relative to the transducer, which is displayed on screen display 46. Nerves are distinguished from other tissue based on their shape and/or color on the image, as illustrated in FIG. 25 (re-produced above). By way of example only, nerves generally appear as round or oval shaped and are generally brighter than the surrounding tissue” and Claim 1 “advancing a surgical instrument along a latera, trans-psoas path […] wherein the surgical instrument is equipped with at least one ultrasound transducer for emitting ultrasound signals and further wherein the surgical target site comprises at least one of an intervertebral disc and a vertebral body”); and
b) generating at least one notification to the user, (Column 13 Lines 46-47 “color display show up as saturated to communicate this fact to the surgeon”), to indicate a proximity of the device to the nerve tissue, wherein the at least one notification includes at least one of a color and an audible alarm indicating that the device is within a predetermined distance of the nerve tissue (Column 13 Lines 37-56 “Insertion and advancement of the access instruments 24-28 should be performed at a rate sufficiently slow to allow the surgical system 10 to provide real-time indication of the presence of nerves that may lie in the path of the tip. To facilitate this, the threshold current Ithresh may be displayed such that it will indicate when the computation is finished and the data is accurate. For example, when the detection information is up to date and the instrument such that it is now ready to be advanced by the surgeon, it is contemplated to have the color display show up as saturated to communicate this fact to the surgeon. During advancement of the instrument, if a channel's color range changes from green to yellow, advancement should proceed more slowly, with careful observation of the detection level. If the channel color stays yellow or turns green after further advancement, it is a possible indication that the instrument tip has passed, and is moving farther away from the nerve. If after further advancement, however, the channel color turns red, then it is a possible indication that the instrument tip has moved closer to a nerve.”).
	It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Gharib because the combination provides a way in which a user can determine the proximity of a surgical instrument to tissue and detects the nerve tissue, as taught by Gharib in Column 2 Lines 1-10 which is crucial during surgical procedures in order to eliminate risk of damage to the nerves and surrounding tissue.
However, Goodwin modified by Wicker and Gharib does not explicitly teach identifying image texture and echogenicity information from a digital representation of anatomical structures in the b-mode image;  identifying at least one voltage trace associated with an anatomical tissue from at least one scan line from the digital representation of anatomical structures in the b-mode image; comparing the at least one voltage trace to a predetermined voltage trace of nerve; determining a presence or an absence of a spectral signature of the nerve tissue in the at least one voltage trace based on the comparison;  determining, based on the presence of the spectral signature, the anatomical tissue to be in the nerve tissue; upon a determination that the anatomical tissue associated with the at least one identified voltage trace is the nerve tissue, generating a 2-dimensional image of the nerve tissue on an output display displaying the b-mode image; and generating at least one notification to the user to indicate a proximity of the device to the nerve tissue, wherein the at least one notification includes at least one of a color and an audible alarm indicating that the device is within a predetermined distance of the nerve tissue.
	In an analogous characterization of ultrasound images field of endeavor, Leeman teaches 
b) identifying image texture, (Structure Chacterisation, Paragraph 5 “texture analysis have been applied to RF A-line data, in the hope that these may serendipitously stumble upon some subtle set of features that indicates tissue pathology”), and echogenicity information, (Back-scattering coefficient, Paragraph 1 “it may be a valuable tissue characterization index for “in vivo” investigations.”), from a digital representation of anatomical structures in the b-mode image (Introduction, Paragraph 1 “a conventional B-mode image”); 
c) identifying at least one voltage trace associated with an anatomical tissue from at least one scan line from the digital representation of anatomical structures in the b-mode image (Tissue Characterisation Methods, Paragraph 9 “Measured echo sequences are one-dimensional voltage/time traces”); 
d) comparing the at least one voltage trace to a predetermined voltage trace of nerve (Leeman inherently teaches comparing, in Information from Ultrasound Signals, Tissue characterisation (“Tissue characterisation seeks to extract a quantitative, intrinsic, and typical measure describing the spatial and/or temporal variation of any mixture (known, or unknown!) of tissue properties”) as well as indicating that prior knowledge of the end result of the investigation may improve the quality of the overall procedure (Tissue Characterisation Methods, Paragraph 8); 
e) determining a presence or an absence of a spectral signature of the nerve tissue in the at least one voltage trace based on the comparison (Tissue Characterisation Methods, Paragraph 3 “In practice, this often degenerates into a search for echo signatures”); 
f) determining, based on the presence of the spectral signature, the anatomical tissue to be in the nerve tissue (Leeman inherently teaches determination based on the presence of the spectral signal, in Information from Ultrasound Signals, Tissue characterisation (“Tissue characterisation seeks to extract a quantitative, intrinsic, and typical measure describing the spatial and/or temporal variation of any mixture (known, or unknown!) of tissue properties”) as well as indicating that prior knowledge of the end result of the investigation may improve the quality of determining of the tissue region (Tissue Characterisation Methods, Paragraph 8)); 
g) upon a determination that the anatomical tissue associated with the at least one identified voltage trace is the nerve tissue, (Tissue Characterisation Methods, Paragraph 9 “Measured echo sequences are one-dimensional voltage/time traces”), generating a 2-dimensional image of the nerve tissue on an output display displaying the b-mode image (Information From Ultrasound Signals, Tissue Characterisation “tissue characterisation of pulse-echo image information involves merely a redisplay of pulse-echo image information in a way that is more pathology-specific”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Leeman because the combination provides a safe, low cost, and widely accepted use of information extraction, as taught by Leeman as in Introduction (Paragraph 4), which can be utilized to determine tissue detection and determination, both of which are used by a physician in order to proceed with the medical procedure efficiently.
Regarding Claim 22, the modified system of Goodwin teaches all limitations of Claim 21, as discussed above. Furthermore, Goodwin teaches wherein the indication of the drill comprises an indication that a shape formed by the first boundary is alignment with a shape formed by the second boundary ([0019] “provides a means to qualitatively recognize or delineate abnormal regions, to insure that any implant being guided and placed is done so in bone of a normal caliber” and [0048] “provide measurements in real time of the tissue being imaged,” therefore, the boundaries are aligned as they are both processed in real time, at the same time).
Regarding Claim 23, the modified system of Goodwin teaches all limitations of Claim 21, as discussed above. Furthermore, Goodwin teaches wherein the device further comprises a hollow cannula, ([0028] “a channel”), configured to allow passage of the screw or implant, ([0028] “the implant is a titanium screw or pin”), through the main body along the longitudinal axis ([0028] “the titanium screw or pin which is implanted into a channel created by channeling a probe through the cortical bone within the bone to be immobilized” and Fig. 5B, re-produced above).
Regarding Claim 24, the modified system of Goodwin teaches all limitations of Claim 21, as discussed above. Furthermore, Wicker teaches, wherein the processor, ([0069] “the computer system includes a processor”), is further configured to determine at least one of a recommended length and diameter of a screw or implant to be inserted into the pedicle along the calculated drill trajectory ([0069] “a processor to receive imaging data and to use the data to calculate the optimum trajectory and depth and diameter of a pedicle screw path within the bony structure, wherein the imaging data includes an image of a bony structure.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Wicker because the combination of modifying the processor provides an automatic and accurate determination of a size, length, and/or diameter for an implant of patient-specific implant placement, as taught by Wicker in [0006] and [0067], with reasonable expectation of success.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Goodwin (US 20050101866), Wicker et al. (US 20040240715), Gharib et al. (US 8568317), and Leeman et al. (“Ultrasound Images, Tissue Information and Tissue Characterisation”) as applied to Claim 11 above, and further in view of Hoelscher et al. (WO 2014144171), cited from its respective US document, US 20160030009.
Regarding Claim 25, the modified system of Goodwin teaches all limitations of Claim 11, as discussed above. However, the modified system of Goodwin does not explicitly teach wherein the at least one transducer comprises a first transducer configured to operate in connection with the first setting and a second transducer configured to operate in connection with the second setting.
	In an analogous ultrasound image analysis field of endeavor, Hoelscher teaches wherein the at least one transducer comprises a first transducer, ([0028] “one transducer”), configured to operate in connection with the first setting, ([0028] “when one transducer is in the “ON” state, the opposite side transducer is in the “OFF” state.”), and a second transducer, ([0028] “opposite side transducer”), configured to operate in connection with the second setting ([0028] “, ([0028] “when one transducer is in the “ON” state, the opposite side transducer is in the “OFF” state.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Hoelscher because the combination allows the system to delegate power to a specific transducer in order to operate, thus efficiently using power. Furthermore, the combination allows an operator, via a display output, to acknowledge which transducer is operating, based on the displayed output and intended setting.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11 rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 10, and 16 of U.S. Patent No. 10154826. Although the claims at issue are not identical, they are not patentably distinct from each other because while the instant application is more specific than that of the reference application in that it is geared for detecting nerve tissue within a psoas muscle located between a user and a pedicle, the reference application may be applied in order to achieve the same concept. In other words the system of the reference application is capable of the same actions as the system of the instant application, and the method of the reference application is capable of being applied to the system of the instant application, yet the reference application may be used in applications other than detecting nerve tissue within a psoas muscle located between a user and a pedicle.
In Claim 11 of the instant application and Claims 1, 10, and 16 of the reference application, steps to determine a tissue include: ultrasonically scanning a specific region of anatomy to generate a b-mode image; identifying image texture and echogenicity information from a digital representation of anatomical structures in the b-mode image; identifying at least one voltage trace associated with an anatomical tissue from at least one scan line from the digital representation of anatomical structures in the b-mode image; comparing the at least one voltage trace to a predetermined voltage trace of nerve tissue; determining a presence or absence of a spectral signature of the nerve tissue in the at least one voltage trace based on the comparison; determining, based on the presence of the spectral signature, the anatomical tissue to be nerve tissue; upon determining that the anatomical tissue associated with the at least one voltage trace is the nerve tissue, generating a 2-dimensional image of the nerve tissue on an output display displaying the b-mode image; and generating at least one notification to a user to indicate a proximity of the device to the nerve tissue, wherein the at least one notification includes at least one of a color and an audible alarm indicating that the said device is within a predetermined distance of the nerve tissue.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022. The examiner can normally be reached M-Th 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA CHRISTINA TALTY/               Examiner, Art Unit 3793                                                                                                                                                                                         

/Oommen Jacob/               Primary Examiner, Art Unit 3793